                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

PAULINE LOMAX                                                                PLAINTIFF

V.                          CASE NO. 3:19-CV-124-KGB-BD

CRAIGHEAD COUNTY JAIL, et. al.                                            DEFENDANTS


                                         ORDER

       For screening purposes, Plaintiff Pauline Lomax has stated a deliberate-

indifference claim against Defendant Kara Black and the Doe Defendants. Service for

Defendant Black is now proper.

       The Clerk of Court is directed to prepare a summons for Defendant Black. The

United States Marshal is directed to serve a copy of the complaint and the amended

complaint (#1, #5), with any attachments, and a summons for Defendant Black without

requiring prepayment of fees and costs or security. Service for Defendant Black should

be through the Craighead County Detention Facility, 901 Willett Road, Jonesboro,

Arkansas 72401.

       Ms. Lomax is cautioned that all defendants must be served with a complaint and a

summons within 90 days of the filing of a complaint. This includes “John/Jane Doe”

defendants. Any defendant who is not served within 90 days can be dismissed, without

prejudice, from the lawsuit. It is Ms. Lomax’s responsibility to identify and serve

defendants, including “Doe” defendants. Because she is proceeding IFP, the Court will

order service of process for the defendants, but Ms. Lomax is responsible for providing
valid service addresses. She may send discovery requests, or use other means, to find

valid service addresses for defendants.

       IT IS SO ORDERED, this 20th day of June, 2019.


                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE




                                            2
